Case 1:21-cv-00706-DNH-CFH Document 29 Filed 09/07/21 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

PATRICIA S. PEREZ, individually and on behalf of
her minor child I.R.,

Plaintiff,

-against- Case No. 1:21-cv-00706-DNH-CFH

NEW PALTZ CENTRAL SCHOOL DISTRICT and
DR. MARIO FERNANDEZ, in his official capacity
as the principal of the New Paltz High School,

Defendants.

 

 

NOTICE OF VOLUNTARY DISMISSAL

Plaintiff, PATRICIA S. PEREZ, by and through counsel, pursuant to Rule 41(a)(1)(A)(i)

of the Federal Rules Civil Procedure, hereby dismisses all claims against all Defendants in this

matter.

DATED this 6th day of September 2021

SIRI & GLIMSTAD LLP

CAP rihm

Elizabeth A. Brehm
200 Park Avenue, 17th Floor
New York, New York 10166
Tel: (212) 532-1091

 

 

Attorneys for Plaintiffs
